


AMENDMENT TO
CIENA CORPORATION 2008 OMNIBUS INCENTIVE PLAN


 
THIS AMENDMENT (this “Amendment”) to the Ciena Corporation 2008 Omnibus
Incentive Plan (the “Plan”), adding 5,500,000 shares to the shares available for
awards under the Plan, was adopted by the Board of Directors of Ciena
Corporation (the “Company”) on January 20, 2012, and is effective as of March
21, 2012, the date upon which the Amendment received approval of the
stockholders of the Company.


The Plan is hereby amended by deleting Section 4.1 and replacing it in its
entirety as follows:
 


“4.1. Number of Shares Available for Awards.
 
Subject to adjustment as provided in Section 17 hereof, the number of shares of
Stock available for issuance under the Plan shall be 18,500,000, all of which
may be granted as Incentive Stock Options, increased by shares of Stock covered
by awards granted under a Prior Plan that are not purchased or are forfeited or
expire, or otherwise terminate without delivery of any Stock subject thereto, to
the extent such shares would again be available for issuance under such Prior
Plan. Stock issued or to be issued under the Plan shall be authorized but
unissued shares; or, to the extent permitted by applicable law, issued shares
that have been reacquired by the Company.”
 


 
* * *


To record adoption of the Amendment of the Plan by the Board as of January 20,
2012, and approval of the Amendment by the stockholders on March 21, 2012, the
Company has caused its authorized officer to execute this Amendment to the Plan.
 




 
CIENA CORPORATION
 
 
 
 
By:
/s/ David M. Rothenstein
 
Name:
David M. Rothenstein
 
Title:
Senior Vice President, General Counsel and Secretary
 
Date:
March 21, 2012





